DISSENTING OPINION OP
MB. JUSTICE MACLEARY.
I cannot agree with the judgment rendered in this case on the 18th instant, nor with the opinion of my colleagues on which the same was founded.
Without discussing the provisions of the Mortgage Law, and the manner of foreclosing mortgages under the statutes now in force, which I have heretofore done in a dissenting opinion filed on the 26th of February, 1906, in the case of Giménez v. Brenes, on appeal from the District Court of G-uayama, I would say that I do not approve of the reasoning followed in the opinion of this court heretofore rendered in the case at bar.
Section 295 of the Code of Civil Procedure, in the first paragraph provides that appeals can be taken from final judgments. It is true that in paragraph 3 appeals are provided for from special orders made after final judgment; but the appeal in this case was taken from an order made on the 19th of July, 1906, which commanded the properties subject to the mortgage to be sold by the marshal. If this was not a final judgment, it is difficult to conceive what is one. It disposes of the entire case, and nothing more can be done by either party in regard to the matter. It is in no sense an interlocutory judgment or order, nor is it a special order.
The appellant in this case took 'his appeal in due time, and perfected it according to the statute. For these reasons, according to my view, the appeal should have been entertained, and ought not to have been dismissed.